Title: From Benjamin Franklin to Deborah Franklin, 18 March 1770
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, March 18. 1770
My Letters are all in Capt. Falconer, but as Capt. Sparks has just been so kind as to call and acquaint me that he sails to day, and I understand that Falconer will not sail till the 20th. I just write this Line to acquaint you that I am well. Mrs. Stevenson and Polly, join me in best Affections, &c. My Love to our Children, &c. I am, my dear Debby, Your ever loving Husband
B Franklin
 
Addressed: To / Mrs Franklin / Philadelphia / per favour of / Capt. Sparks.
